Exhibit 10.5

PINNACLE FINANCIAL PARTNERS, INC.
Non-Qualified Stock Option Agreement


THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into as of this _____ day of ______, 2006 (the “Grant Date”), by and between
Pinnacle Financial Partners, Inc., a Tennessee corporation (together with its
Subsidiaries and Affiliates, the “Company”), and __________________ (the
“Optionee”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Pinnacle Financial Partners, Inc. 2004
Equity Incentive Plan, as amended (the “Plan”).


WHEREAS, the Company has adopted the Plan, which permits the issuance of stock
options for the purchase of shares of the common stock, par value $1.00 per
share, of the Company (the “Shares”); and


WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
Shares as hereinafter provided in accordance with the provisions of the Plan;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


Grant of Option. The Company grants as of the date of this Agreement the right
and option (the “Option”) to purchase __________ Shares, in whole or in part
(the “Option Stock”), at an exercise price of $_________ per Share, on the terms
and conditions set forth in this Agreement and subject to all provisions of the
Plan. The Optionee, holder or beneficiary of the Option shall not have any of
the rights of a shareholder with respect to the Option Stock until such person
has become a holder of such Shares by the due exercise of the Option and payment
of the Option Payment (as defined in Section 3 below) in accordance with this
Agreement.


The Option shall be a non-qualified stock option. In order to provide the
Company with the opportunity to claim the benefit of any income tax deduction
which may be available to it upon the exercise of the Option, and in order to
comply with all applicable federal or state tax laws or regulations, the Company
may take such action as it deems appropriate to insure that, if necessary, all
applicable federal, state or other taxes are withheld or collected from the
Optionee.


Exercise of Option. Optionee may exercise the Option with respect to the
percentage and number of shares set forth below from and after the dates
specified below:


Cumulative
Percentage Vested
 
Date of Vesting
 
Cumulative
Options Exercisable
________ %
 
_______________, _______
 
__________
________ %
 
_______________, _______
 
__________
________ %
 
_______________, _______
 
__________
________ %
 
_______________, _______
 
__________
________ %
 
_______________, _______
 
__________




 
 

--------------------------------------------------------------------------------

 



Notwithstanding the above, each outstanding Option shall vest and become
exercisable upon the occurrence of a Change in Control, but only if and to the
extent so determined by the Committee, and shall be governed by the provisions
of Section 12 of the Plan.


Manner of Exercise. The Option may be exercised in whole or in part at any time
within the period permitted hereunder for the exercise of the Option, with
respect to whole Shares only, by serving written notice of intent to exercise
the Option substantially in the form of Exhibit A hereto delivered to the
Company at its principal office no earlier than thirty (30) days and no later
than ten (10) days prior to the date upon which Optionee desires to exercise all
or any portion of the Option, stating the number of Shares to be purchased, the
person or persons in whose name the Shares are to be registered and each such
person’s address and social security number. Such notice shall not be effective
unless accompanied by payment in full of the Option Price for the number of
Shares with respect to which the Option is then being exercised (the “Option
Payment”) and cash equal to the required withholding taxes as set forth by
Internal Revenue Service and applicable State tax guidelines for the employer's
minimum statutory withholding. The Option Payment shall be made in cash or cash
equivalents or in whole Shares that have been held by the Optionee for at least
six months prior to the date of exercise valued at the Shares’ Fair Market Value
on the date of exercise (or next succeeding trading date if the date of exercise
is not a trading date) or the actual sales price of such Shares, together with
any applicable withholding taxes, or by a combination of such cash (or cash
equivalents) and Shares. The Optionee shall not be entitled to tender Shares
pursuant to successive, substantially simultaneous exercises of the Option or
any other stock option of the Company. Subject to applicable securities laws,
the Optionee may also exercise the Option by delivering a notice of exercise of
the Option and by simultaneously selling the Shares of Option Stock thereby
acquired pursuant to a brokerage or similar agreement approved in advance by
proper officers of the Company, using the proceeds of such sale as payment of
the Option Payment, together with any applicable withholding taxes. For purposes
of this Agreement, “Fair Market Value” means the closing sales price of the
Shares on the Nasdaq Stock Market’s National Market or the actual sales price of
such Shares.


Termination of Option. The Option will expire ten years from the date of grant
of the Option (the “Term”) with respect to any then unexercised portion thereof,
unless terminated earlier as set forth below:


Termination by Death. If the Optionee’s employment by the Company terminates by
reason of death, this Option may thereafter be exercised by the legal
representative of the estate or by the legatee of the Optionee under the will of
the Optionee, to the extent that the Optionee was entitled to exercise it at the
date of the Optionee’s death, for a period of one year from the date of death or
until the expiration of the Term of the Option, whichever period is the shorter.


Termination by Reason of Disability. If the Optionee’s employment by the Company
terminates by reason of Disability, this Option may thereafter be exercised by
the Optionee or personal representative or guardian of the Optionee, as
applicable, to the extent the Optionee was entitled to exercise it at the date
of the Optionee’s Disability, for a period of one year from the date of such
termination of employment or until the expiration of the Term of the Option,
whichever period is the shorter.

 
2

--------------------------------------------------------------------------------

 



Termination by Retirement. If Optionee’s employment by the Company terminates by
reason of Retirement, this Option may thereafter be exercised by the Optionee,
to the extent the Option was exercisable at the time of such termination, for a
period of one year from the date of such termination of employment or until the
expiration of the Term of the Option, whichever period is the shorter.


Termination for Cause or Voluntary Termination. If the Optionee’s employment by
the Company is voluntarily terminated or terminated for Cause, this Option shall
terminate immediately and become void and of no effect.


Other Termination. If the Optionee’s employment by the Company is involuntarily
terminated for any reason other than for Cause, death, Disability or Retirement,
this Option may be exercised, to the extent the Option was exercisable at the
time of such termination, by the Optionee for a period of three months from the
date of such termination of employment or the expiration of the Term of the
Option, whichever period is the shorter.


No Right to Continued Employment. The grant of the Option shall not be construed
as giving Optionee the right to be retained in the employ of the Company, and
the Company may at any time dismiss Optionee from employment, free from any
liability or any claim under the Plan.


Adjustment to Option Stock. The Committee shall may make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, this Option in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4.2 of the Plan)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles in accordance with the
Plan.


Amendments to Option. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Option, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Optionee or any holder or beneficiary of the Option shall not to
that extent be effective without the consent of the Optionee, holder or
beneficiary affected.


Limited Transferability. During the Optionee’s lifetime this Option can be
exercised only by the Optionee except as otherwise provided in Sections 4(a) and
4(b) above or in this Section 8. This Option may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by Optionee other
than (i) to a Permitted Transferee (as defined in the Plan) or (ii) by will or
the laws of descent and distribution. Any attempt to otherwise transfer this
Option shall be void. No transfer of this Option by the Optionee by will or by
laws of descent and distribution shall be effective to bind the Company unless
the Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary or appropriate to establish the validity of the transfer. Any
transfer of this Option by the Optionee to a Permitted Transferee must be for no
consideration and, after the transfer, the Permitted Transferee shall have the
sole responsibility for determining whether and when to exercise the Option. A
Permitted Transferee may not transfer any such Option other than by will or the
laws of descent and distribution.

 
3

--------------------------------------------------------------------------------

 



Reservation of Shares. At all times during the term of this Option, the Company
shall use its best efforts to reserve and keep available such number of Shares
as shall be sufficient to satisfy the requirements of this Agreement.


Plan Governs. The Optionee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof. The terms of this
Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.


Severability. If any provision of this Agreement is, or becomes, or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.


Notices. All notices required to be given under this Option shall be deemed to
be received if delivered or mailed as provided for herein to the parties at the
following addresses, or to such other address as either party may provide in
writing from time to time.


        To the Company:     Pinnacle Financial Partners, Inc.
211 Commerce Street, Suite 300
Nashville, Tennessee 37201
Attn: Chief Financial Officer


        To the Optionee:         The address then maintained with respect to the
Optionee in the Company’s records.
 
Governing Law. The validity, construction and effect of this Agreement shall be
determined in accordance with the laws of the State of Tennessee without giving
effect to conflicts of laws principles.


Resolution of Disputes. Any dispute or disagreement which may arise under, or as
a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Optionee and the Company for all purposes.


Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Optionee’s legal representative and assignees. All obligations
imposed upon the Optionee and all rights granted to the Company under this
Agreement shall be binding upon the Optionee's heirs, executors, administrators,
successors and assignees.




 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Non-Qualified Stock Option
Agreement to be duly executed effective as of the day and year first above
written.




PINNACLE FINANCIAL PARTNERS, INC.




By: __________________________________




Optionee:


_____________________________________
Please Print


Optionee:


_____________________________________
Signature
 
 
5

--------------------------------------------------------------------------------

 